Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 1 of 42 Page ID #:54



1 AI LAW, PLC
  Ahmed Ibrahim, State Bar No. 238739
2 4343 Von Karman Ave, Suite 250
  Newport Beach, CA 92660
3 Ph.: 949-260-1240
  Fax: 949-260-1280
4 aibrahim@ailawfirm.com
5    Attorney for Plaintiffs, Individually and On
     Behalf of All Others Similarly Situated
6
7
                            UNITED STATES DISTRICT COURT
8
                          CENTRAL DISTRICT OF CALIFORNIA
9
10
     ARIFUR RAHMAN, an individual,                  CASE NO.: 8:20-cv-00654-DOC-KES
11   CATHERINE HOSINO, an individual,
     KATHRYN ROHRER, an individual,                 FIRST AMENDED CLASS ACTION
12   JUAN GONZALEZ, an individual, and
     RAYMOND PARET, an individual, on               COMPLAINT FOR:
13   behalf of themselves and all others            (1) NEGLIGENCE
     similarly situated,
14                                                  (2) VIOLATION OF THE
                        Plaintiffs,                 CALIFORNIA CONSUMER
15         vs.
                                                    PRIVACY ACT (Cal. Civ. Code
16   MARRIOTT INTERNATIONAL, INC., a                § 1798.150)
     Delaware Corporation, DOES 1-10,
17   inclusive,                                     (3) BREACH OF CONTRACT
18                                                  (4) BREACH OF IMPLIED
                        Defendants.                 CONTRACT
19
                                                    (5) UNJUST ENRICHMENT
20
                                                    (6) VIOLATION OF THE
21                                                  CALIFORNIA UNFAIR
22                                                  COMPETITION LAW (CAL. BUS.
                                                    & PROF. CODE § 17200, et seq.)
23
                                                    DEMAND FOR JURY TRIAL
24
25
26
27
28


                             FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 2 of 42 Page ID #:55



1          Plaintiffs Arifur Rahman, Catherine Hosino, Kathryn Rohrer, Juan Gonzalez, and
2    Raymond Paret (“Plaintiffs”), on behalf of themselves and all others similarly situated,
3    hereby allege as follows:
4    I.    BACKGROUND
5          1.     This action arises out of a massive cybersecurity breach affecting 5.2 million
6    consumers who entrusted their highly sensitive personal and confidential information to
7    defendant Marriott International, Inc. (“Marriott”). Marriott announced the data breach on
8    March 31, 2020. Customers affected by the security debacle, including Plaintiffs, received
9    communications informing them that their personal and private information, such as
10   names, addresses, phone numbers, and e-mail addresses, all information that is valuable
11   for identity thieves, were accessed by unauthorized persons.           This catastrophic and
12   inexcusable mishap was unmistakably the result of Marriott’s complete failure to exercise
13   reasonable care, and to implement and maintain reasonable and adequate security systems,
14   institute the most basic cybersecurity policies and procedures, and adequately train
15   employees and franchisees on such policies and procedures. In this action, Plaintiffs, on
16   behalf of a class of similarly situated California residents, seek to hold Marriott accountable
17   for its utter disregard for the privacy and sanctity of its customer’s data—data that Marriott
18   does not hesitate to take from customers for marketing analytics to upsell and increase
19   revenues and to even share with third-parties, while making $20 Billion in revenue.
20   Fortunately for consumers, the legislature passed the California Consumer Privacy Act
21   (Cal. Civ. Code § 1791.100, et seq.) so that companies may finally learn their lesson when
22   it comes to respecting consumers’ privacy by properly securing their personal data and by
23   being honest with them about what they are doing with that data. Indeed, it is no
24   coincidence that the Act confers on private citizens the ability to bring civil actions for the
25   failures of companies like Marriott to protect sensitive consumer data from a breach like
26   the one at issue here. Plaintiffs and the class members intend to vindicate those rights to
27   their privacy in this case.
28

                                                 1
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 3 of 42 Page ID #:56



 1   II.   PARTIES
 2         2.     Plaintiff Arifur Rahman is an individual who is a citizen of the State of
 3   California and resident of the County of Orange.
 4         3.     Plaintiff Catherine Hosino is an individual who is a citizen of the State of
 5   California and resident of the County of Contra Costa.
 6         4.     Plaintiff Kathryn Rohrer is an individual who is a citizen of the State of
 7   California and resident of the County of Stanislaus.
 8         5.     Plaintiff Juan Gonzalez is an individual who is a citizen of the State of
 9   California and resident of the County of Los Angeles.
10         6.     Plaintiff Raymond Paret is an individual who is a citizen of the State of
11   California and resident of the County of Los Angeles.
12         7.     Defendant Marriott International, Inc. (“Marriott” or “Defendant”) is a
13   Delaware corporation with its principal place of business in Bethesda, Maryland.
14         8.     The true names and capacities of defendants DOES 1 through 10, inclusive,
15   whether individual, plural, corporate, partnership, associate or otherwise, are not known to
16   Plaintiffs, who therefore sue said defendants by such fictitious names. Plaintiffs are
17   informed and believe and thereon allege that each of the defendants designated herein as
18   DOE is in some manner responsible for the acts and occurrences set forth herein. Plaintiffs
19   will seek leave of court to further amend this complaint to show the true names and
20   capacities of defendants DOES 1 through 10, inclusive, as well as the manner in which
21   each DOE defendant is responsible, when the same have been ascertained.
22         9.     Plaintiffs are informed and believe, and upon such basis allege, that at all times
23   herein mentioned, each of the defendants herein was an agent, servant, employee, co-
24   conspirator, partner, joint venturer, wholly owned and controlled subsidiary and/or alter
25   ego of each of the remaining defendants, and was at all times acting within the course and
26` scope of said agency, service, employment, conspiracy, partnership and/or joint venture.
27         10.    Defendants, and each of them, aided and abetted, encouraged and rendered
28   substantial assistance in accomplishing the wrongful conduct and their wrongful goals and

                                               -2-
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 4 of 42 Page ID #:57



1    other wrongdoing complained of herein. In taking action, as particularized herein, to aid
2    and abet and substantially assist the commission of these wrongful acts and other
3    wrongdoings complained of, each of the defendants acted with an awareness of its primary
4    wrongdoing and realized that its conduct would substantially assist the accomplishment of
5    the wrongful conduct, wrongful goals, and wrongdoing.
6    III.   JURISDICTION AND VENUE
7           11.   This Court has subject matter jurisdiction over this action pursuant to the Class
8    Action Fairness Act of 2005 and 28 U.S.C. section 1332 because the total matter in
9    controversy exceeds $5 million and there are over 100 members of the proposed class.
10   Further, at least one member of the proposed class is a citizen of a State different from at
11   least one defendant.
12          12.   Venue is proper pursuant to 28 U.S.C. section 1391(b)(2) because a
13   substantial part of the events or omissions giving rise to the claim occurred in this judicial
14   district. Venue is also proper pursuant to 28 U.S.C. section 1391(b)(1) and (c)(2) because
15   Defendant Marriott is subject to the Court’s personal jurisdiction in this judicial district.
16   IV.    GENERAL ALLEGATIONS
17          A.    Company Background.
18          13.   Marriott International is a multinational, diversified hospitality company that
19   manages and franchises a broad portfolio of hotels and related lodging facilities, including
20   30 brands with more than 7,000 properties across 130 countries and territories globally.
21   Marriott has a broad presence throughout California, where there are numerous Marriott
22   properties. Founded in 1927, the company is headquartered in Bethesda, Maryland, and
23   maintains hotel brands including Marriott, Courtyard, and Ritz-Carlton. Marriott reported
24   revenues of $20.97 billion in the 2019 fiscal year.
25          14.   Guests make reservations to stay at Marriott hotels in multiple ways, including
26` through Marriott’s website, http://www.marriott.com.           When making a reservation,
27   Marriott requires guests to provide certain personal information including name, address,
28   email address, phone number, and payment card information. In some instances, Marriott
                                                -3-
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 5 of 42 Page ID #:58



 1    also collects passport information, room preferences, travel destinations, and other personal
 2    information. Similarly, when creating an account to become a member of Marriott’s
 3    customer loyalty program (“Marriott Bonvoy”), guests provide much of the same
 4    information specified above, as well as additional personal information such as date of birth
 5    and loyalty numbers of Marriott partners (e.g., airlines). Collectively, this information
 6    shall be referred to hereafter as “Personal Information.” This Personal Information resides
 7    on databases maintained by Marriott and from which Marriott derives numerous benefits,
 8    including the ability to analyze the data to enhance their abilities to upsell and market hotels
 9    and resorts to their guests, as well as in some cases, obtain direct monetary benefits for
10    sharing data with third parties.
11          15.    Personal Information provided by customers is governed by Marriott’s Global
12    Privacy Statement, which provides detailed information about what types of Personal
13    Information will be shared, with what entities, and how it is collected. In its Global Privacy
14    Statement dated June 3, 2019, Marriott assures customers that “[t]he Marriott Group, which
15    includes Marriott International, Inc. . . . values you as our guest and recognizes that privacy
16    is important to you.” The Global Privacy Statement tells customers, in Marriott’s own
17    words, “how we [Marriott] collect, use and disclose data.” It states that the Marriott Group
18    collects data:
19                 (a)    through websites operated by us from which you are accessing this
20    Privacy Statement, including Marriott.com and other websites owned or controlled by the
21    Marriott Group.
22                 (b)    through the software applications made available by us for use on or
23    through computers and mobile devices.
24                 (c)    through our social media pages that we control from which you are
25    accessing this Privacy Statement.
26`                (d)    through HTML-formatted email messages that we send you that link to
27    this Privacy Statement and through your communications with us when you visit or stay as
28    a guest at one of our properties, or at homes and villas offered on the Homes and Villas by
                                                 -4-
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 6 of 42 Page ID #:59



 1    Marriott International platform, or through other offline interactions.
 2          16.    In a section of the Global Privacy Statement entitled “Collection of Personal
 3    Data,” Marriott Group communicates to customers that “[a]t touchpoints throughout your
 4    guest journey, we collect Personal Data in accordance with law[.]” Marriott Group defines
 5    “Personal Data” as “data that identify you as an individual or relate to an identifiable
 6    individual.” This includes, according to Marriott Group:
 7                 •     Name
 8
                   •     Gender
 9
                   •     Postal address
10
                   •     Telephone number
11
                   •     Email address
12
                   •     Credit and debit card number or other payment data
13
14
                   •     Financial information in limited circumstances

15                 •     Language preference

16                 •     Date and place of birth
17                 •     Nationality, passport, visa or other government-issued identification
                         data
18

19
                   •     Important dates, such as birthdays, anniversaries and special occasions

20                 •     Membership or loyalty program data (including co-branded payment
                         cards, travel partner program affiliations)
21
                   •     Employer details
22
                   •     Travel itinerary, tour group or activity data
23
24                 •     Prior guest stays or interactions, goods and services purchased, special
                         service and amenity requests
25
                   •     Geolocation information
26`
                   •     Social media account ID, profile photo and other data publicly
27
                         available, or data made available by linking your social media and
28                       loyalty accounts

                                                -5-
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 7 of 42 Page ID #:60



1          17.    “In more limited circumstances,” Marriott Group communicates to customers
2    that it may also collect:
3                 •      Data about family members and companions, such as names and ages
4                        of children
5                 •      Biometric data, such as digital images
6                 •      Images and video and audio data via: (a) security cameras located in
                         public areas, such as hallways and lobbies, in our properties; and (b)
7
                         body-worn cameras carried by our loss prevention officers and other
8                        security personnel
9                 •      Guest preferences, enquiries and comments and any other personalized
10                       data, such as your interests, activities, hobbies, food and beverage
                         choices, services and amenities of which you advise us or which we
11                       learn about during your visit
12         18.    This data is collected in a variety of ways, according to Marriott Group,
13   including through online services, property visits and offline interactions, customer care
14   centers, owners and franchisees, homes and villas property management companies,
15   authorized licensees, strategic business partners, joint marketing partners, Internet-
16   connected devices, and physical and mobile location-based services.
17         19.    In a section of the Global Privacy Statement entitled “Security,” Marriott
18   Group claims that “[w]e seek to use reasonable organizational, technical and administrative
19   measures to protect Personal Data.”
20         20.    In another section of the Global Privacy Statement entitled “Use of Personal
21   and Other Data,” Marriott tells customers that “[w]e use Personal Data and Other Data to
22   provide you with Services, to develop new offerings and to protect the Marriott Group and
23   our guests as detailed below.” According to Marriott, “[w]e use Personal Data and Other
24   Data for our legitimate business interests,” which includes to “Provide the Services you
25   request[,]” “Personalize the Services according to your Personal Preferences[,]”
26` “Communicate with you about goods and services according to your Personal
27   Preferences[,]” manage and offer services in connection with “Loyalty Programs” and
28   “Sweepstakes, activities, events and promotions[,]” and for “Business Purposes.” See
                                                  -6-
                                 FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 8 of 42 Page ID #:61



 1    http://web.archive.org/web/20200328180639/https://www.marriott.com/about/privacy.mi
 2    Marriott summarizes why and how it uses customers’ “Personal Data” as follows: “We
 3    use Personal Data and Other Data in this way to manage our contractual relationship with
 4    you, comply with a legal obligation and/or because we have a legitimate interest to do so.”
 5          21.    In a section of the Global Privacy Statement entitled “Disclosure of Personal
 6    Data and Other Data,” Marriott tells customers that “[o]ur goal is to provide you with the
 7    highest level of hospitality and Services, and to do so, we share Personal Data and Other
 8    Data with the following[,]” whereupon it lists the categories of all persons with whom it
 9    shares customers’ personal data. This list includes: “Marriott Group,” “Owners and
10    Franchisees,” “Homes and Villas Property Management Companies,” “Authorized
11    Licensees,” Strategic Business Partners,” “Service Providers,” “Linked Accounts and
12    Promotional Activity,” the “eFolio Program,” and for purposes of a “Corporate
13    Reorganization.” Notably, nothing in Marriott’s Global Privacy Statement tells customers
14    that it discloses the personal information of customers to hackers, cybercriminals, or other
15    unauthorized third persons.
16          22.    In addition to this Global Privacy Statement, Marriott published on January 1,
17    2020 a statement specific to California residents on its website, entitled the “California
18    Consumer Privacy Statement.”        See https://www.marriott.com/about/ccpa.mi.       In it,
19    Marriott Group purports to provide what it refers to as “additional details” concerning the
20    “the categories of Personal Information about California residents that we have collected
21    or disclosed within the preceding 12 months[.]” It states that it collects the “following
22    categories of Personal Information” from California residents:
23             (a) Identifiers, such as name, nationality, passport, visa or other
24 government-issued identification data, and online identifiers;
25             (b) Personal information, as defined in the California safeguards law, such
   as name, contact information, and financial information;
26`
                 (c) Characteristics of protected classifications under California or federal
27 law, such as gender, age, medical conditions, primary language, national origin,
28 citizenship, and marital status;

                                                -7-
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 9 of 42 Page ID #:62



 1                  (d) Commercial information, such as transaction information, purchase
      history, financial details, payment methods, and membership or loyalty program data.
 2
            23.   Marriott Group further states that in more limited circumstances, it may also
 3
      collect the following categories of “Personal Information”:
 4
                   (a) Internet or network activity information, such as browsing history and
 5    interactions with our and other websites and computer systems;
 6                (b)    Geolocation data, such as device location and IP location;
 7              (c) Audio, electronic, visual and similar information, such as images and
 8 audio, video or call recordings created in connection with our business activities;
 9               (d) Inferences drawn from any of the Personal Information listed above to
   create a profile or summary about, for example, an individual’s preferences and
10
   characteristics.
11
            24.   With regards to “Use of Personal Information,” Marriott states:
12                As described above, we may use this Personal Information to
13                operate, manage, and maintain our business, to provide our
                  products and services, for vendor management purposes, and to
14
                  accomplish our business purposes and objectives, including, for
15                example, using Personal Information to: develop, improve, and
                  maintain our products and services; personalize, advertise, and
16
                  market our products and services; conduct research, analytics,
17                and data analysis; maintain our facilities and infrastructure;
                  undertake quality and safety assurance measures; conduct risk
18
                  and security control and monitoring; detect and prevent fraud;
19                perform identity verification; perform accounting, audit, and
                  other internal functions, such as internal investigations; comply
20
                  with law, legal process, and internal policies; maintain records;
21                and exercise and defend legal claims.
22          25.   With regards to “Disclosure of Personal Information,” Marriott states:
23                We disclosed the following Personal Information to third parties
                  (such as our Service Providers, Business Affiliates and Strategic
24                Business Partners) for our operational business purposes:
25                A.     Identifiers, such as name, nationality, passport, visa or
26`               other government-issued identification data, and online
                  identifiers;
27
                  B.    Personal information, as defined in the California
28                safeguards law, such as name, contact information, employment,
                                               -8-
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 10 of 42 Page ID #:63



 1                 employment history, and financial information;
                   C.    Characteristics of protected classifications under
 2
                   California or federal law, such as gender, age, medical
 3                 conditions, primary language, national origin, citizenship, and
                   marital status;
 4
                   D.    Commercial information, such as transaction information,
 5
                   purchase history, financial details, payment methods, and
 6                 membership or loyalty program data;
 7                 E.     Internet or network activity information, such as browsing
                   history and interactions with our and other websites and
 8                 computer systems;
 9                 F.    Geolocation data, such as device location and IP location;
10                 G.    Audio, electronic, visual and similar information, such as
11                 images and audio, video or call recordings created in connection
                   with our business activities;
12
                   H.     Inferences drawn from any of the Personal Information
13                 listed above to create a profile or summary about, for example,
                   an individual’s preferences and characteristics.
14
           26.     Marriott continues by describing to whom it sold personal information of its
15
      customers:
16
                   We have “sold” the below categories of Personal Information.
17
                   For purposes of this Privacy Statement, “sold” or “sale” means
18                 the disclosure of Personal Information for monetary or other
                   valuable consideration but does not include, for example, the
19
                   transfer of Personal Information as an asset that is part of a
20                 merger, bankruptcy, or other disposition of all or any portion of
                   our business.
21
                   A.    Identifiers, such as name, and online identifiers (such as
22                 Loyalty number);
23                 B.    Personal information, as defined in the California
24                 safeguards law, such as name, contact information, and financial
                   information;
25
                   C.    Characteristics of protected classifications         under
26`                California or federal law, such as gender;
27                 D.    Commercial information, such as transaction information,
                   purchase history, payment methods, and membership or loyalty
28
                   program data.
                                                -9-
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 11 of 42 Page ID #:64



 1                 E.     Internet or network activity information, such as browsing
                   history and interactions with our website;
 2
                   F.    Geolocation data, such as device location and IP location;
 3
                   G.     Inferences drawn from any of the Personal Information
 4                 listed above to create a profile or summary about, for example,
                   an individual’s preferences and characteristics.
 5
            27.    Notably, nothing in Marriott’s California Consumer Privacy Statement tells
 6
      customers that it discloses the personal information of customers to hackers,
 7
      cybercriminals, or other unauthorized third persons.
 8
            28.    Marriott recognizes the value of this personal information of customers as
 9
      evidenced by the fact that Marriott employs a customer analytics company for the
10
      systematic examination of its customer information to identify, attract, and retain the most
11
      profitable customers and to predict future behaviors. According to Marriott, “there is no
12
      lack of available data: household profile, including number of kids; type of jobs held by
13
      family members; their salaries; where and how they spend their money and even the type
14
      of jeans they buy.” D. Eisen, Marriott Bets on Predictive Analytics for Brand Growth,
15
      QUESTEX LLC (Jan. 31, 2018), https://www.hotelmanagement.net/tech/marriott-builds-its-
16
      brands-by-knowing-more-about-you
17
            29.    Plaintiffs and the class members provided their Personal Information to
18
      Marriott with the expectation and understanding that Marriott would adequately protect
19
      and store their data. If they had known that Marriott’s data security was insufficient to
20
      protect their Personal Information, they would not have entrusted their Personal
21
      Information to Marriott and would not have been willing to pay for, or pay as much for,
22
      hotel reservations at Marriott properties and other amenities. Despite collecting the
23
      Personal Information of millions of consumers worldwide and, more specifically, of
24
      California consumers, Marriott failed to prioritize data security by adopting reasonable data
25
      security measures to prevent and detect unauthorized access to their highly-sensitive
26`
      databases.   Marriott had the resources to prevent a breach and made significant
27
      expenditures to market their hotels and hospitality services, but neglected to adequately
28

                                                -10-
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 12 of 42 Page ID #:65



 1    invest in data security, despite the growing number of well-publicized data breaches
 2    affecting the hospitality and similar industries.
 3          B.     The Data Breach.
 4          30.    On March 31, 2020, Marriott announced a data breach affecting 5.2 million
 5    customers in a statement posted on its website entitled “Marriott International: Incident
 6    Notification.” In the posting, Marriott stated that at the end of February 2020, Marriott
 7    “identified that an unexpected amount of guest information may have been accessed using
 8    the login credentials of two employees at a franchise property.” According to Marriott,
 9    “[w]e believe this activity started in mid-January 2020.” Marriott claimed that upon
10    discovery, it confirmed that the login credentials were disabled and it began an
11    investigation—an investigation that Marriott admits is “ongoing” and thus has not been
12    completed.
13          31.    Marriott admits that “[a]t this point, we believe that the following information
14    may have been involved,” claiming that not all of the information was present for every
15    guest involved:
16                 •      Contact details (e.g., name, mailing address, email address, and phone
17                        number)
18                 •      Loyalty Account Information (e.g., account number and points balance)
19                 •      Additional Personal Details (e.g., company, gender, and birthday day
                          and month)
20
21                 •      Partnerships and Affiliations (e.g., linked airline loyalty programs and
                          numbers)
22
                   •      Preferences (e.g., stay/room preferences and language preference)
23
            32.    In answering the question “How many guests were involved in this incident?”
24
      Marriott states “Although Marriott’s investigation is ongoing, the company currently
25
      believes that information may have been involved for up to approximately 5.2 million
26`
      guests.”
27
            33.    Although Marriott contends in the statement that it “currently has no reason
28
      to believe” that other information (e.g., credit card information, passport numbers, or
                                                 -11-
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 13 of 42 Page ID #:66



 1   driver’s license information) was breached, it does not and cannot say so definitively and,
 2   as noted above, advised customers that its investigation is “ongoing.” The possibility,
 3   therefore, that such information belonging to Plaintiffs and the Class has been
 4   compromised, cannot be ruled out.
 5         34.      Marriott also directed customers to a “self-service online portal” that it set up
 6   to enable guests “to determine whether their information was involved in the incident and,
 7   if so, what categories of information were involved.” The portal was made accessible to
 8   customers via a hyperlink that redirected guests to a purportedly secure site where
 9   customers could enter their name, e-mail address, country or region, and their customer
10   loyalty program number (optional) to obtain more information about whether they were a
11   victim of the data breach.
12         C.       Plaintiffs Are Confirmed Victims of the Data Breach.
13         35.      Plaintiffs are Marriott Bonvoy members and have spent money to stay at
14   Marriott properties. In connection with their Marriott Bonvoy accounts, along with making
15   guest reservations to stay at Marriott properties and making purchases from said properties,
16   Plaintiffs have entrusted a litany of Personal Information to Marriott, and Marriott has
17   collected and stored such information from Plaintiffs, including, without limitation, their
18   names, addresses, e-mail addresses, phone numbers, dates of birth, and payment
19   information.
20         36.      On March 31, 2020, Marriott sent an e-mail to customers signed by Stephanie
21   C. Linnartz, Marriott’s Group President, Consumer Operations, Technology and Emerging
22   Businesses. In the e-mail, Ms. Linnartz notified customers (including Plaintiff Rahman)
23   of the data security breach and advised them that their personal information may have been
24   compromised. She stated: “We are writing to let you know that some of your information
25   may have been accessed without authorization. We are sorry that this occurred, and this
26` message explains what happened, how we can assist you, and steps you can take.”
27         37.      The remainder of the e-mail was similar to the announcement described above
28   that was posted on Marriott’s website the same day with one important and notable
                                                 -12-
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 14 of 42 Page ID #:67



 1    exception. Unlike the website posting, the e-mail sent to customers did not advise them
 2    that they could access a “self-service portal” where they would be able to determine
 3    whether their information was accessed in the breach. Rather, in what was obviously a
 4    cheap ploy to make it more unlikely that customers would find out whether their data had
 5    been stolen, Marriott put its customers through their paces. They made them first read the
 6    initial e-mail, then find the link to the announcement at http://mysupport.marriott.com, then
 7    re-read the announcement (which on its face appeared identical to the e-mail), find the
 8    sentence relating to the portal (if they noticed it at all), click on the portal link, enter the
 9    information requested, receive a notification e-mail from the portal, create an account to
10    access the portal mailbox, return back to their e-mail inbox and find a new message from
11    Marriott, return back to the portal, login to the newly created portal account, and then
12    finally view the message.
13          38.    After visiting the portal, entering the information requested, and going
14    through all of the steps summarized above, Plaintiffs received a notification to their e-mail
15    address prompting them to return to the portal to open a message they received. Shortly
16    thereafter, Plaintiffs received in the portal a message from the “Privacy Team” at the
17    “Marriott Privacy Center” confirming that their personal data had, in fact, been involved
18    in the data security breach. The message to Plaintiff Rahman states, in relevant part (with
19    emphasis added), the following:
20                 We are in receipt of your inquiry regarding whether your
21                 personal data was involved in the property system incident that
                   was announced in March 2020 (the Incident).
22
                   Based on the email address and/or Marriott Bonvoy number that
23                 you provided to us, we believe that your information was
24                 involved. Following our analysis, we currently believe that the
                   following categories of information about you were involved
25                 in the Incident
26`
                   Contact details (e.g., name, mailing address, email address,
27                 and phone number), Additional personal details (e.g.,
                   company, gender, and birthday day and month), Loyalty
28
                   account information (e.g., account number and points balance,
                                                 -13-
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 15 of 42 Page ID #:68



 1                  but not passwords).

 2         39.      Plaintiffs Hosino, Rohrer, Gonzalez, and Paret also received messages in the

 3   portal from Marriott confirming their data had been breached and stating, in substantial

 4   part, the same information stated above.

 5         40.      The fact that Plaintiffs’ and class members’ Personal Information was

 6   accessed without authorization establishes that Marriott failed to implement and maintain

 7   reasonable or adequate data security measures to store and protect its guests’ Personal

 8   Information.

 9         D.       The Effects of the Data Breach on Victims of Marriott’s Data Breach.

10         41.      Marriott’s failure to keep Plaintiffs’ and class members’ Personal Information

11   secure has severe ramifications. Given the sensitive nature of the Personal Information

12   stolen in the Marriott data security breach at issue, including names, addresses, phone

13   numbers, e-mail addresses, dates of birth, and account numbers—hackers have the ability

14   to commit identity theft and other identity-related fraud against Plaintiffs and class

15   members now and into the indefinite future.

16         42.      The Personal Information exposed is highly coveted and valuable on

17   underground or black markets. For example, a cyber “black market” exists in which

18   criminals openly post and sell stolen consumer information on underground Internet

19   websites known as the “dark web”—exposing consumers to identity theft and fraud for

20   years to come.

21         43.      Personal Information of the type breached in this case has significant

22   monetary value in part because criminals continue their efforts to obtain this data. Data

23   Breaches Rise as Cybercriminals Continue to Outwit IT, CIO MAGAZINE, Sept. 28, 2014,

24   available      at   http://www.cio.com/article/2686167/data-breach/data-breaches-rise-as-

25   cybercriminals-continue-to-outwit-it.html. In other words, if any additional breach of

26` sensitive data did not have incremental value to criminals, one would expect to see a
27   reduction in criminal efforts to obtain such additional data over time. Instead, just the

28   opposite has occurred. For example, the Identity Theft Resource Center reported 1,473

                                                 -14-
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 16 of 42 Page ID #:69



 1    data breaches in 2019, which represents a 17 percent increase from the total number of
 2    breaches reported in 2018. See Identity Theft Center, 2019 End-of-Year Data Breach
 3    Report,                 available               at              https://www.idtheftcenter.org/wp-
 4    content/uploads/2020/01/01.28.2020_ITRC_2019-End-of-Year-Data-Breach-
 5    Report_FINAL_Highres-Appendix.pdf.
 6             44.     It is not surprising that hotels have been frequent targets for hackers. As noted
 7    by one cybersecurity expert, “hotels are an attractive target for hackers because they hold
 8    a lot of sensitive information, including credit card and passport details, but often don’t
 9    have security standards as tough as those of more regulated industries, like banking.”
10    Democrat-Gazette Staff Wire Reports, Breach Puts Hotel Guests’ Data at Risk,
11    ARKANSAS                 DEMOCRAT                GAZETTE             (Dec.       1,        2018),
12    https://www.arkansasonline.com/news/2018/dec/01/breach-puts-hotel-guests-data-at-risk-2/
13             45.     The Personal Information of the type exposed in the data breach here remains
14    of high value to identity criminals, as evidenced by the prices criminals will pay through
15    black-market sources on the dark web. Numerous sources cite dark web pricing for stolen
16    identity credentials, quantifying the loss to victims based on the value of the data itself.
17    Here’s How Much Thieves Make By Selling Your Personal Data Online, BUSINESS
18    INSIDER (May 27, 2015), available at http://www.businessinsider.com/heres-how-much-
19    your-personal-data-costs-on-the-dark-web-2015-5.
20             46.     Annual monetary losses for victims of identity theft are in the billions of
21    dollars. In 2017 alone, fraudsters stole $16.8 billion from consumers in the United States,
22    which includes $5.1 billion stolen through bank account take-overs. Javelin, 2018 Identity
23    fraud:         Fraud     Enters     A     New        Era   of      Complexity,    available     at
24    https://www.javelinstrategy.com/coverage-area/2018-identity-fraud-fraud-enters-new-
25    era-complexity.
26`            47.     The annual cost of identity theft is even higher. McAfee and the Center for
27    Strategic and International Studies estimates that the likely annual cost to the global
28    economy from cybercrime is $445 billion a year. Insurance Information Institute, Facts +
                                                    -15-
                                   FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 17 of 42 Page ID #:70



 1    Statistics: Identity theft and cybercrime, available at https://www.iii.org/fact-statistic/facts-
 2    statistics-identity-theft-and-cybercrime.
 3          48.    Reimbursing a consumer for a financial loss due to fraud does not make that
 4    individual whole again. On the contrary, in addition to the irreparable damage that may
 5    result from the theft of personal information, identity theft victims must spend numerous
 6    hours and their own money repairing the impact to their credit. After conducting a study,
 7    the Department of Justice’s Bureau of Justice Statistics (“BJS”) found that identity theft
 8    victims “reported spending an average of about 7 hours clearing up the issues” and
 9    resolving the consequences of fraud in 2014. U.S. Department of Justice, Victims of
10    Identity    Theft,     2014     (Revised      November        13,    2017),      available     at
11    http://www.bjs.gov/content/pub/pdf/vit14.pdf.
12          49.    The impact of identity theft can have ripple effects, which can adversely affect
13    the future financial trajectories of victims’ lives. For example, the Identity Theft Resource
14    Center reports that respondents to their surveys in 2013-2016 described that the identity
15    theft they experienced affected their ability to get credit cards and obtain loans, such as
16    student loans or mortgages. Identity Theft Resource Center, Identity Theft: The Aftermath
17    2017, available at https://www.idtheftcenter.org/images/page-docs/Aftermath_2017.pdf.
18          50.    Evidence shows identity theft exacts a severe emotional toll on its victims.
19    The 2017 Identity Theft Resource Center survey evidences the emotional suffering
20    experienced by victims of identity theft:
21                 •       75% of respondents reported feeling severely distressed
22
                   •       67% reported anxiety
23
                   •       66% reported feelings of fear related to personal financial safety
24
                   •       37% reported fearing for the financial safety of family members
25
                   •       24% reported fear for their physical safety
26`
                   •       15.2% reported a relationship ended or was severely and negatively
27
                           impacted by the identity theft
28
                   •       7% reported feeling suicidal.
                                                 -16-
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 18 of 42 Page ID #:71



 1          51.      Identity theft can also exact a physical toll on its victims. The same survey
 2    reported that respondents experienced physical symptoms stemming from their experience
 3    with identity theft:
 4                   •       48.3% of respondents reported sleep disturbances
 5
                     •       37.1% reported an inability to concentrate / lack of focus
 6
                     •       28.7% reported they were unable to go to work because of physical
 7                           symptoms
 8                   •       23.1% reported new physical illnesses (aches and pains, heart
 9                           palpitations, sweating, stomach issues)

10                   •       12.6% reported a start or relapse into unhealthy or addictive behaviors.
11          52.      There may also be a significant time lag between when personal information
12    is stolen and when it is actually misused.             According to the U.S. Government
13    Accountability Office (“GAO”), which conducted a study regarding data breaches:
14                   [L]aw enforcement officials told us that in some cases, stolen
                     data may be held for up to a year or more before being used to
15
                     commit identity theft. Further, once stolen data have been sold
16                   or posted on the Web, fraudulent use of that information may
                     continue for years. As a result, studies that attempt to measure
17
                     the harm resulting from data breaches cannot necessarily rule out
18                   all future harm. U.S. Government Accountability Office, Report
                     to       Congressional       Requesters        (June      2007),
19
                     http://www.gao.gov/new.items/d07737.pdf
20
            53.      Plaintiffs and the Class (as defined below) would not have provided their
21
      account information and other Personal Information to Marriott if they had known Marriott
22
      did not have in place adequate policies and procedures to protect their Personal
23
      Information.
24
            54.      As the result of Marriott’s data breach, Plaintiffs and class members have
25
      suffered or will suffer economic loss and other actual harm for which they are entitled to
26`
      damages, including, but not limited to, the following:
27
                     •       Potentially having to purchase services they would not have otherwise
28                           paid for and/or paying more for services than they otherwise would
                                                   -17-
                                  FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 19 of 42 Page ID #:72



 1                      have paid, had they known the truth about Marriott’s substandard data
                        security practices;
 2
                  •     losing the inherent value of their Personal Information;
 3
                  •     identity theft and fraud resulting from theft of their Personal
 4
                        Information;
 5
                  •     costs associated with the detection and prevention of identity theft and
 6                      unauthorized use of their online accounts;
 7                •     lowered credit scores resulting from credit inquiries following
 8                      fraudulent activities;

 9                •     costs associated with time spent and the loss of productivity or
                        enjoyment of one’s life from taking time to address and attempt to
10                      mitigate and address the actual and future consequences of the Marriott
11                      data breach, including discovering fraudulent charges, cancelling and
                        reissuing cards, imposing withdrawal and purchase limits on
12                      compromised accounts, and the stress, nuisance, and annoyance of
13                      dealing with the repercussions of the data breach; and
14                •     the continued imminent and certainly impending injury flowing from
                        potential fraud and identity theft posed by their Personal Information
15
                        being in the possession of one or more unauthorized third parties.
16
                  •     the continued imminent and certainly impending injury flowing from
17                      the theft of their personal information including, without limitation,
18                      placing Plaintiffs and members of the Class at higher risk of “phishing”
                        and “pharming” operations, cyberbullying, and of cybercriminal
19                      operations conducted for the purpose of online or in-person extortion,
20                      embarrassment, stalking, blackmail, or other harassment.

21         55.    Additionally, Plaintiffs and class members place significant value in data

22   security. According to a recent survey conducted by cyber-security company FireEye,

23   approximately 50% of consumers consider data security to be a main or important

24   consideration when making purchasing decisions and nearly the same percentage would be

25   willing to pay more in order to work with a provider that has better data security. Likewise,

26` 70% of consumers would provide less personal information to organizations that suffered
27   a data breach. FireEye, Beyond the Bottom Line: The Real Cost of Data

28   Breaches (May 11, 2016), https://www.fireeye.com/blog/executive-

                                               -18-
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 20 of 42 Page ID #:73



 1   perspective/2016/05/beyond_the_bottomli.html.
 2         56.    Accordingly, had consumers known the truth about Marriott’s data security
 3   practices—that Marriott would not adequately protect and store their data—they would not
 4   have entrusted their Personal Information to Marriott, created a Marriott Bonvoy account,
 5   and would not have been willing to pay for, or pay as much for, hotel stays at Marriott. As
 6   such, Plaintiffs and class members did not receive the benefit of their bargain with Marriott
 7   because they paid for a value of services, either through Personal Information or a
 8   combination of their Personal Information and money, they expected but did not receive.
 9   V.    CLASS ACTION ALLEGATIONS
10         57.    Plaintiffs bring this action on behalf of themselves and all persons similarly
11   situated pursuant to Rule 23(b)(2), 23(b)(3), and 23(c)(4) of the Federal Rules of Civil
12   Procedure and seeks certification of the following class:
13                All persons in the State of California whose Personal
14                Information was stolen, disclosed, or accessed without
                  authorization in the data breach incident Marriott announced on
15                March 31, 2020.
16         58.    The above-described class of persons shall hereafter be referred to as the
17   “Class.” Excluded from the Class are Marriott’s officers, directors, legal representatives,
18   successors, subsidiaries, and assigns, and any judge who presides over this action.
19         59.    Plaintiffs reserve the right to expand, limit, modify, or amend the class
20   definitions stated above, including the addition of one or more subclasses, in connection
21   with their motion for class certification, or at any other time, based upon, among other
22   things, changing circumstances, or new facts obtained during discovery.
23         60.    Numerosity. The Class is so numerous that joinder of all members in one
24   action is impracticable. The exact number and identities of the members of the Class is
25   unknown to Plaintiffs at this time and can only be ascertained through appropriate
26` discovery, but on information and belief, Plaintiffs alleges that there are in excess of one
27   million members of the Class.
28         61.    Typicality. Plaintiffs’ claims are typical of those of other members of the
                                               -19-
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 21 of 42 Page ID #:74



 1    Class, all of whom have suffered similar harm due to Defendants’ course of conduct as
 2    described herein.
 3          62.    Adequacy of Representation. Plaintiffs are adequate representatives of the
 4    Class and will fairly and adequately protect the interests of the Class. Plaintiffs have
 5    retained attorneys who are experienced in the handling of complex litigation and class
 6    actions, and Plaintiffs and their counsel intend to prosecute this action vigorously.
 7          63.    Existence and Predominance of Common Questions of Law or Fact.
 8    Common questions of law and fact exist as to all members of the Class that predominate
 9    over any questions affecting only individual members of the Class. These common legal
10    and factual questions, which do not vary among members of the Class, and which may be
11    determined without reference to the individual circumstances of any member of the Class,
12    include, but are not limited to, the following:
13                 (a)    Whether Marriott owed a duty to Plaintiffs and the Class to implement
14                        and maintain reasonable security procedures and practices to protect
                          their Personal Information;
15
                   (b)    Whether Marriott violated its duty to implement and maintain
16                        reasonable security procedures and practices appropriate to the nature
17                        of the information to protect the Personal Information of Plaintiffs and
                          members of the Class.
18
                   (c)    Whether the Personal Information compromised in the data breach was
19
                          information that is protected by California law;
20
                   (d)    Whether Marriott knew or should have known that its computer and
21                        data storage systems were vulnerable to attack;
22                 (e)    Whether Marriott failed to take available steps to prevent and stop the
                          data breach from occurring;
23
24                 (f)    Whether Marriott’s failure to secure Plaintiffs’ and the Class’s Personal
                          Information in the manner alleged violated federal, state and local laws,
25                        or industry standards;
26`                (g)    Whether Marriott’s conduct, including its failure to act, resulted in or
27                        was the proximate cause of the data breach, resulting in the
                          unauthorized access to and/or theft of Plaintiffs’ and the Class’s
28                        Personal Information;
                                                -20-
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 22 of 42 Page ID #:75



 1                 (h)    Whether Marriott has a contractual obligation to use reasonable security
                          measures and whether it complied with such contractual obligation;
 2
                   (i)    Whether Marriott’s conduct amounted to violations of California
 3                        consumer protection statutes, and/or California data breach statutes;
 4                 (j)    Whether, as a result of Marriott’s conduct, Plaintiffs and members of
 5                        the Class face a significant threat of harm and/or have already suffered
                          harm, and, if so, the appropriate measure of damages to which they are
 6                        entitled;
 7
                   (k)    Whether, as a result of Marriott’s conduct, Plaintiffs and members of
 8                        the Class are entitled to injunctive, equitable, declaratory and/or other
                          relief, and, if so, the nature of such relief.
 9
            64.    Superiority. A class action is superior to other available methods for the fair
10
      and efficient adjudication of this controversy, because individual litigation of the claims of
11
      all members of the Class is impracticable. Requiring each individual class member to file
12
      an individual lawsuit would unreasonably consume the amounts that may be recovered.
13
      Even if every member of the Class could afford individual litigation, the adjudication of at
14
      least tens of thousands of identical claims would be unduly burdensome to the courts.
15
      Individualized litigation would also present the potential for varying, inconsistent, or
16
      contradictory judgments and would magnify the delay and expense to all parties and to the
17
      court system resulting from multiple trials of the same factual issues. By contrast, the
18
      conduct of this action as a class action, with respect to some or all of the issues presented
19
      herein, presents no management difficulties, conserves the resources of the parties and of
20
      the court system, and protects the rights of the members of the Class. Plaintiffs anticipate
21
      no difficulty in the management of this action as a class action. The prosecution of separate
22
      actions by individual members of the Class may create a risk of adjudications with respect
23
      to them that would, as a practical matter, be dispositive of the interests of the other members
24
      of the Class not parties to such adjudications or that would substantially impair or impede
25
      the ability of such non-party Class members to protect their interests.
26`
            65.    Ascertainability. Defendant keeps extensive computerized records of their
27
      customers through, among other things, databases storing customer reservations and stays,
28

                                                 -21-
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 23 of 42 Page ID #:76



 1   customer histories, customer profiles, the Marriott Bonvoy customer loyalty program, and
 2   general marketing programs. Defendant has one or more databases through which a
 3   significant majority of members of the Class may be identified and ascertained, and they
 4   maintain contact information, including email addresses and home addresses (such as
 5   billing, mailing, and shipping addresses), through which notice of this action is capable of
 6   being disseminated in accordance with due process requirements.
 7                                         COUNT ONE
 8                                        NEGLIGENCE
 9                  (By Plaintiffs Against Defendants on Behalf of the Class)
10         66.    Plaintiffs restate and re-allege paragraphs 1 through 65 as if fully set forth
11   herein.
12         67.    Marriott required Plaintiffs and the Class to submit sensitive Personal
13   Information in order to make and pay for reservations at Marriott properties and/or obtain
14   access to the Marriott loyalty program (Marriott Bonvoy). Marriott stored this sensitive
15   and valuable Personal Information on its computer and data storage systems.
16         68.    By collecting, storing, using, and profiting from this data, Marriott had a duty
17   of care to Plaintiffs and the Class to exercise reasonable care in obtaining, retaining,
18   securing, safeguarding, deleting, and protecting this Personal Information in Marriott’s
19   possession from being compromised, lost, stolen, accessed, and misused by unauthorized
20   persons. More specifically, this duty included, among other things: (a) designing,
21   maintaining, and testing Marriott’s security systems and data storage architecture to ensure
22   that Plaintiffs and the Class’s Personal Information was adequately secured and protected;
23   (b) implementing processes that would detect an unauthorized breach of Marriott’s security
24   systems and data storage architecture in a timely manner; (c) timely acting on all warnings
25   and alerts, including public information, regarding Marriott’s security vulnerabilities and
26` potential compromise of the compiled data of Plaintiffs and the Class; (d) maintaining and
27   implementing data security measures consistent with industry standards; and (e) instituting
28   data security policies and procedures, and adequately training employees and franchisees
                                               -22-
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 24 of 42 Page ID #:77



 1   on such policies and procedures.
 2         69.    Marriott had common law duties to prevent foreseeable harm to Plaintiffs and
 3   the Class. These duties existed because Plaintiffs and members of the Class were the
 4   foreseeable and probable victims of any inadequate security practices. In fact, not only
 5   was it foreseeable that Plaintiffs and the Class would be harmed by the failure to protect
 6   their Personal Information because hackers routinely attempt to steal such information and
 7   use it for nefarious purposes, Marriott knew that it was more likely than not Plaintiffs and
 8   other class members would be harmed by such theft.
 9         70.    Marriott had a duty to monitor, supervise, control, or otherwise provide
10   oversight to safeguard the Personal Information that was collected and stored on Marriott’s
11   computer systems.
12         71.    Marriott’s duties to use reasonable security measures also arose as a result of
13   the special relationship that existed between Marriott, on the one hand, and Plaintiffs and
14   members of the Class, on the other hand. The special relationship arose because Plaintiffs
15   and members of the Class entrusted Defendant with their Personal Information in order to
16   make and pay for reservations at Marriott properties and/or create user accounts necessary
17   to access the Marriott Bonvoy program. Marriott alone could have ensured that its security
18   systems and data storage architecture were sufficient to prevent or minimize the data
19   breach.
20         72.    Marriott knew or should have known that its computer systems and data
21   storage architecture were vulnerable to unauthorized access and targeting by hackers for
22   the purpose of stealing and misusing confidential Personal Information.
23         73.    Marriott breached the duties it owed to Plaintiffs and class members described
24   above and thus was negligent. Marriott breached these duties by, among other things,
25   failing to: (a) exercise reasonable care and implement adequate security systems, protocols
26` and practices sufficient to protect the Personal Information of Plaintiffs and the Class; (b)
27   detect the breach while it was ongoing; (c) maintain security systems consistent with
28   industry standards; and (d) institute data security policies and procedures, and adequately
                                               -23-
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 25 of 42 Page ID #:78



 1   train employees and franchisees on such policies and procedures.
 2         74.    But for Marriott’s wrongful and negligent breach of its duties owed to
 3   Plaintiffs and the Class members, their Personal Information would not have been
 4   compromised.
 5         75.    As a direct and proximate result of Marriott’s negligence, Plaintiffs and the
 6   Class have been injured and are entitled to damages in an amount to be proven at trial.
 7   Such injuries include one or more of the following:           ongoing, imminent, certainly
 8   impending threat of identity theft crimes, fraud, and other misuse, resulting in monetary
 9   loss and economic harm; actual identity theft crimes, fraud, and other misuse, resulting in
10   monetary loss and economic harm; invasion of their privacy; loss of the value of their
11   privacy and the confidentiality of the stolen Personal Information; illegal sale of the
12   compromised Personal Information on the black market; mitigation expenses and time
13   spent on credit monitoring, identity theft insurance, and credit freezes and unfreezes; time
14   spent in response to the data breach reviewing bank statements, credit card statements, and
15   credit reports; expenses and time spent initiating fraud alerts; decreased credit scores and
16   ratings; lost work time; lost value of the Personal Information; lost benefit of their bargains
17   and overcharges for services; and other economic and non-economic harm.
18                                          COUNT TWO
19    VIOLATION OF THE CALIFORNIA CONSUMER PRIVACY ACT (CAL. CIV
20                                   CODE § 1798.100, et seq.)
21                  (By Plaintiffs Against Defendants on Behalf of the Class)
22         76.    Plaintiffs restate and re-allege paragraphs 1 through 69 as if fully set forth
23   herein.
24         77.    The California Consumer Privacy Act (“CCPA”), portions of which were
25   operative beginning January 1, 2020, was enacted by the California Legislature “to further
26` the constitutional right of privacy and to supplement existing laws relating to consumers’
27   personal information, including, but not limited to, Chapter 22 (commencing with Section
28   22575) of Division 8 of the Business and Professions Code and Title 1.81 (commencing
                                                -24-
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 26 of 42 Page ID #:79



 1   with Section 1798.80).” Cal. Civ. Code § 1798.100. The CCPA applies to “the collection
 2   and sale of all personal information collected by a business from consumers.” Id.
 3         78.    “Businesses,” defined to include a “corporation” that “collects consumers’
 4   personal information” that “does business in the State of California” and has annual gross
 5   revenues in excess of $25 million, are required to comply with the CCPA. Cal. Civ. Code
 6   § 1798.140(c). Marriott is a “business” under the CCPA.
 7         79.    The CCPA protects “consumers.” “Consumer” is defined as “a natural person
 8   who is a California resident[.]” Cal. Civ. Code § 1798.140(g). Plaintiffs and members of
 9   the Class are “consumers” within the meaning of the CCPA.
10         80.    The protections of the CCPA extend to “personal information” of consumers.
11   “Personal information” is defined by the CCPA to include “information that identifies,
12   relates to, describes, is reasonably capable of being associated with, or could reasonably be
13   linked, directly or indirectly, with a particular consumer or household.” Cal. Civ. Code
14   § 1798.140(o)(1). “Personal information includes, but is not limited to, the following if it
15   identifies, relates to, describes, is reasonably capable of being associated with, or could be
16   reasonably linked, directly or indirectly, with a particular consumer or household: (A)
17   Identifiers such as a real name, alias, postal address, unique personal identifier, online
18   identifier, internet protocol address, email address, account name, social security number,
19   driver’s license number, passport number, or other similar identifiers.” Cal. Civ. Code
20   § 1798.140(o)(1)(A) (emphasis added). It may also include a “telephone number,” Cal.
21   Civ. Code § 1798.140(o)(1)(B), Cal. Civ. Code § 1798.80(e), as well as “[c]ommercial
22   information, including . . . products or services purchased, obtained, or considered, or other
23   purchasing or consuming histories or tendencies” and “[p]rofessional or employment-
24   related information.” Cal. Civ. Code § 1798.140(o)(1)(D) & (I). The Personal Information
25   of Plaintiffs and members of the Class that was compromised in Marriott’s data breach
26` included “personal information” within the meaning of the CCPA.
27         81.    The CCPA provides consumers with the right to institute a civil action where
28   the consumers’ “nonencrypted and nonredacted personal information” was the subject of
                                               -25-
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 27 of 42 Page ID #:80



 1    “an unauthorized access and exfiltration, theft, or disclosure as a result of the business’s
 2    violation of the duty to implement and maintain reasonable security procedures and
 3    practices appropriate to the nature of the information to protect the personal information .
 4    . .” Cal. Civ. Code § 1798.150(a)(1).
 5          82.    Marriott, as a “business” covered by the CCPA, owed a duty to Plaintiffs and
 6    members of the Class to “implement and maintain reasonable security procedures and
 7    practices” to protect the Personal Information of Plaintiffs and members of the Class.
 8          83.    Marriott breached this duty. On March 31, 2020, Marriott announced a data
 9    breach affecting 5.2 million customers, a large portion of whom are members of the Class.
10    Marriott admitted that at the end of February 2020, it “identified that an unexpected amount
11    of guest information may have been accessed using the login credentials of two employees
12    at a franchise property.” According to Marriott, “[w]e believe this activity started in mid-
13    January 2020.” Marriott also admitted that contact details (e.g., name, mailing address,
14    email address, and phone number), Loyalty Account Information (e.g., account number
15    and points balance), additional personal details (e.g., company, gender, and birthday day
16    and month), partnerships and affiliations (e.g., linked airline loyalty programs and
17    numbers), and preferences (e.g., stay/room preferences and language preference) may all
18    have been accessed in the breach.
19          84.    With regard to Plaintiffs, Marriott apologized to them and admitted that their
20    personal information was accessed without their authorization. This included one or more
21    of the following categories of personal information: contact details (e.g., name, mailing
22    address, email address, and phone number), additional personal details (e.g., company,
23    gender, and birthday day and month), loyalty account information (e.g., account number
24    and points balance), partnerships and affiliations (e.g., linked airline loyalty programs and
25    numbers), and preferences (e.g., stay/room preferences and language preference).
26`         85.    The fact that Plaintiffs’ and the Class’s Personal Information was accessed
27    without authorization establishes that Marriott did not implement and maintain reasonable
28    security procedures and practices to store and protect its guests’ Personal Information.
                                                -26-
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 28 of 42 Page ID #:81



 1   Marriott failed to implement and maintain reasonable security measures to protect
 2   Plaintiffs’ and the class members’ Personal Information.
 3         86.    As a direct and proximate result of Marriott’s acts and omissions, Plaintiffs
 4   and the members of the Class were subjected to unauthorized access and exfiltration, theft,
 5   or disclosure of their “Personal Information” as defined by the CCPA, and their privacy
 6   was breached, invaded, and violated.
 7         87.    On behalf of the Class, Plaintiffs seek injunctive relief in the form of an order
 8   (a) enjoining Marriott from continuing to violate the CCPA, (b) requiring Marriott to
 9   employ adequate security practices consistent with law and industry standards to protect
10   class members’ personal information, (c) requiring Marriott to complete its investigation,
11   and (d) issuing an amended statement to the public and affected guests that is not evasive
12   and contains no equivocations (e.g., phrases such as “may have,” the investigation is
13   “ongoing,” “no reason to believe,” etc.) and to instead confirm and confess, with certainty,
14   what categories of data were stolen and accessed without class members’ authorization,
15   how the data breach occurred, and what specifically occurred to cause the breach.
16         88.    Actions pursuant to Civil Code section 1798.150 “may be brought by a
17   consumer if, prior to initiating any action against a business for statutory damages on an
18   individual or class-wide basis, a consumer provides a business 30 days’ written notice
19   identifying the specific provisions of this title the consumer alleges have been or are being
20   violated. In the event a cure is possible, if within the 30 days the business actually cures
21   the noticed violation and provides the consumer an express written statement that the
22   violations have been cured and that no further violations shall occur, no action for
23   individual statutory damages or class-wide statutory damages may be initiated against the
24   business.” Cal. Civ. Code § 1798.150(b).
25         89.    On April 3, 2020, prior to initiating this action, Marriott was provided written
26` notice on behalf of the Class identifying Marriott’s violations of section 1798.150(a).
27   Although given the nature of the allegations, namely, a data breach where the information
28   of the Class had already been compromised and disclosed to unauthorized persons, a cure
                                               -27-
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 29 of 42 Page ID #:82



 1   was and is not possible, the Class demanded that the violations of law be cured. More than
 2   30 days have elapsed, but Marriott has not actually cured the noticed violations, nor has it
 3   provided the Class with an express written statement that the violations have been cured
 4   and that no further violations shall occur. Accordingly, Plaintiffs seek damages against
 5   Marriott pursuant to Civil Code section 1798.150(a)(1)(A) in an amount not less than one
 6   hundred dollars ($100) and not greater than seven hundred and fifty ($750) per class
 7   member, or actual damages, whichever is greater.
 8                                        COUNT THREE
 9                                  BREACH OF CONTRACT
10                  (By Plaintiffs Against Defendants on Behalf of the Class)
11         90.    Plaintiffs restate and re-allege paragraphs 1 through 83 as if fully set forth
12   herein.
13         91.    Marriott’s Global Privacy Statement dated June 3, 2019 and its California
14   Consumer Privacy Statement dated January 1, 2020 (together, the “Privacy Policy”) is an
15   agreement between Marriott and persons who provide their Personal Information to
16   Marriott, including Plaintiffs and the Class.
17         92.    The Global Privacy Statement, as it was in effect at the time of the Marriott
18   data breach, applies to persons from whom Marriott has collected Personal Information.
19   When read together with the California Consumer Privacy Statement, the two documents
20   apply to California residents from whom Marriott has collected Personal Information.
21         93.    The Privacy Policy provides detailed information about what types of
22   Personal Information will be shared, with what entities, and how it is collected. Marriott
23   assures customers, including Plaintiffs and the Class, that “[t]he Marriott Group, which
24   includes Marriott International, Inc. . . . values you as our guest and recognizes that privacy
25   is important to you.” The Global Privacy Statement tells customers, in Marriott’s own
26` words, “how we [Marriott] collect, use and disclose data.” Marriott also assures customers,
27   including Plaintiffs and the Class, that “[w]e seek to use reasonable organizational,
28   technical and administrative measures to protect Personal Data.”
                                                -28-
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 30 of 42 Page ID #:83



1          94.   Further, Marriott delineates in the Privacy Policy the universe of persons and
2    entities who are authorized to receive Personal Information of customers, including
3    Plaintiffs and the Class, and what specific categories of Personal Information they are
4    authorized to receive. In a section of the Global Privacy Statement entitled “Use of
5    Personal and Other Data,” Marriott tells customers that “[w]e use Personal Data and Other
6    Data to provide you with Services, to develop new offerings and to protect the Marriott
7    Group and our guests as detailed below.” According to Marriott, “[w]e use Personal Data
8    and Other Data for our legitimate business interests,” which includes to “Provide the
9    Services you request[,]” “Personalize the Services according to your Personal
10   Preferences[,]” “Communicate with you about goods and services according to your
11   Personal Preferences[,]” manage and offer services in connection with “Loyalty Programs”
12   and “Sweepstakes, activities, events and promotions[,]” and for “Business Purposes.” See
13   http://web.archive.org/web/20200328180639/https://www.marriott.com/about/privacy.mi
14   Marriott summarizes why and how it uses customers’ “Personal Data” as follows: “We
15   use Personal Data and Other Data in this way to manage our contractual relationship with
16   you, comply with a legal obligation and/or because we have a legitimate interest to do so.”
17         95.   In a section of the Global Privacy Statement entitled “Disclosure of Personal
18   Data and Other Data,” Marriott tells customers that “[o]ur goal is to provide you with the
19   highest level of hospitality and Services, and to do so, we share Personal Data and Other
20   Data with the following[,]” whereupon it lists the categories of all persons with whom it
21   shares customers’ Personal Information. This list includes: “Marriott Group,” “Owners
22   and Franchisees,” “Homes and Villas Property Management Companies,” “Authorized
23   Licensees,” Strategic Business Partners,” “Service Providers,” “Linked Accounts and
24   Promotional Activity,” the “eFolio Program,” and for purposes of a “Corporate
25   Reorganization.” In short, any disclosures of Personal Information that deviate from the
26` Global Privacy Statement are not authorized disclosures.       In other words, nothing in
27   Marriott’s Global Privacy Statement tells customers that it discloses the Personal
28   Information of customers to hackers, cybercriminals, or other unauthorized third persons.
                                               -29-
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 31 of 42 Page ID #:84



 1    Allowing such a disclosure would thus be a clear breach and violation of Marriott’s contract
 2    with Plaintiffs and the Class.
 3          96.    Similarly, in the California Consumer Privacy Statement, with regards to “Use
 4    of Personal Information,” Marriott states:
 5                 As described above, we may use this Personal Information to
                   operate, manage, and maintain our business, to provide our
 6
                   products and services, for vendor management purposes, and to
 7                 accomplish our business purposes and objectives, including, for
                   example, using Personal Information to: develop, improve, and
 8
                   maintain our products and services; personalize, advertise, and
 9                 market our products and services; conduct research, analytics,
10
                   and data analysis; maintain our facilities and infrastructure;
                   undertake quality and safety assurance measures; conduct risk
11                 and security control and monitoring; detect and prevent fraud;
12
                   perform identity verification; perform accounting, audit, and
                   other internal functions, such as internal investigations; comply
13                 with law, legal process, and internal policies; maintain records;
14                 and exercise and defend legal claims.

15          97.    In the California Consumer Privacy Statement, with regards to “Disclosure of

16    Personal Information,” Marriott states:
                   We disclosed the following Personal Information to third parties
17
                   (such as our Service Providers, Business Affiliates and Strategic
18                 Business Partners) for our operational business purposes:
19                 A.     Identifiers, such as name, nationality, passport, visa or
                   other government-issued identification data, and online
20
                   identifiers;
21                 B.    Personal information, as defined in the California
22                 safeguards law, such as name, contact information, employment,
                   employment history, and financial information;
23
                   C.    Characteristics of protected classifications under
24                 California or federal law, such as gender, age, medical
25                 conditions, primary language, national origin, citizenship, and
                   marital status;
26`
                   D.    Commercial information, such as transaction information,
27                 purchase history, financial details, payment methods, and
28
                   membership or loyalty program data;

                                                -30-
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 32 of 42 Page ID #:85



 1                E.     Internet or network activity information, such as browsing
                  history and interactions with our and other websites and
 2                computer systems;
 3                F.     Geolocation data, such as device location and IP location;
 4                G.    Audio, electronic, visual and similar information, such as
                  images and audio, video or call recordings created in connection
 5
                  with our business activities;
 6                H.     Inferences drawn from any of the Personal Information
 7                listed above to create a profile or summary about, for example,
                  an individual’s preferences and characteristics.
 8
            98.   Marriott continues in the California Consumer Privacy Statement by
 9
      describing to whom it sold Personal Information of its customers:
10
                  We have “sold” the below categories of Personal Information.
11                For purposes of this Privacy Statement, “sold” or “sale” means
12                the disclosure of Personal Information for monetary or other
                  valuable consideration but does not include, for example, the
13                transfer of Personal Information as an asset that is part of a
14                merger, bankruptcy, or other disposition of all or any portion of
                  our business.
15
                  A.    Identifiers, such as name, and online identifiers (such as
16                Loyalty number);
17                B.    Personal information, as defined in the California
                  safeguards law, such as name, contact information, and financial
18
                  information;
19
                  C.    Characteristics of protected classifications         under
20                California or federal law, such as gender;
21                D.    Commercial information, such as transaction information,
                  purchase history, payment methods, and membership or loyalty
22                program data.
23                E.     Internet or network activity information, such as browsing
24                history and interactions with our website;

25
                  F.     Geolocation data, such as device location and IP location;
                  G.     Inferences drawn from any of the Personal Information
26`
                  listed above to create a profile or summary about, for example,
27                an individual’s preferences and characteristics.
28          99.   Notably, nothing in Marriott’s California Consumer Privacy Statement tells

                                               -31-
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 33 of 42 Page ID #:86



 1   customers that it discloses the Personal Information of customers to hackers,
 2   cybercriminals, or other unauthorized third persons. In short, any disclosures of Personal
 3   Information that deviate from the California Consumer Privacy Statement are not
 4   authorized disclosures. In other words, nothing in Marriott’s California Consumer Privacy
 5   Statement tells customers that it discloses the Personal Information of customers to
 6   hackers, cybercriminals, or other unauthorized third persons. As with the Global Privacy
 7   Statement, allowing such a disclosure would be a clear breach and violation of Marriott’s
 8   contract with Plaintiffs and the Class. Stated differently, any disclosures of Personal
 9   Information that deviate from the Privacy Policy are not authorized disclosures and are a
10   breach of Marriott’s contract with Plaintiffs and members of the Class.
11         100. Plaintiffs and members of the Class, on the one hand, and Marriott on the other
12   hand, formed a contract when Plaintiffs and members of the Class members provided
13   Personal Information to Marriott subject to the Privacy Policy.
14         101. Plaintiffs and the Class fully performed their obligations under the contract
15   with Marriott.
16         102. Marriott breached its agreement with Plaintiffs and the Class by failing to
17   protect their Personal Information and permitting disclosures of Personal Information that
18   deviated from, and were inconsistent with, the Privacy Policy. Specifically, Marriott (1)
19   failed to use reasonable measures to protect that Personal Information; and (2) disclosed
20   that information to unauthorized third parties, or allowed such information to be disclosed
21   to unauthorized third parties, in violation of the agreement.
22         103. As a direct and proximate result of these breaches of contract, Plaintiffs and
23   the Class suffered an invasion and violation of their privacy rights, and sustained actual
24   losses and damages as described in detail above, including but not limited to, that they did
25   not get the benefit of the bargain pursuant to which they provided their Personal
26` Information to Marriott.
27   ///
28   ///
                                                -32-
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 34 of 42 Page ID #:87



 1                                         COUNT FOUR
 2                              BREACH OF IMPLIED CONTRACT
 3                  (By Plaintiffs Against Defendants on Behalf of the Class)
 4         104. Plaintiffs restate and re-allege paragraphs 1 through 91 as if fully set forth
 5   herein.
 6         105. Plaintiffs and the Class also entered into an implied contract with Marriott
 7   when they obtained services from Marriott, or otherwise provided Personal Information to
 8   Marriott.
 9         106. As part of these transactions, Marriott agreed to safeguard and protect the
10   Personal Information of Plaintiffs and the Class. Marriott’s agreement to do so was made
11   express in the Global Privacy Statement and California Consumer Privacy Statement
12   described above. If for some reason the Court does not believe that the language of these
13   documents supports the existence of an express agreement to safeguard and protect the
14   Personal Information of Plaintiffs and the Class from disclosures to unauthorized third
15   persons, at the very minimum, this language supports the existence of an implied contract.
16         107. Plaintiffs and members of the Class entered into implied contracts with the
17   reasonable expectation that Marriott’s data security practices and policies were reasonable
18   and consistent with industry standards. Plaintiffs and the Class believed that Marriott
19   would use part of the monies paid to Marriott, or monies which it derived from sharing the
20   Personal Information with third parties, under the implied contracts to fund adequate and
21   reasonable data security practices.
22         108. Plaintiffs and the Class would not have provided and entrusted their Personal
23   Information to Marriott or would have paid less for Marriott’s services in the absence of
24   the implied contract or implied terms between them and Marriott. The safeguarding of the
25   Personal Information of Plaintiffs and class members was critical to realize the intent of
26` the parties.
27         109. Plaintiffs and the Class fully performed their obligations under the implied
28   contracts with Marriott.
                                                 -33-
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 35 of 42 Page ID #:88



 1          110. Marriott breached its implied contracts with Plaintiffs and the Class to protect
 2   their Personal Information when it (1) failed to have security protocols and measures in
 3   place to protect that information; and (2) disclosed that information to unauthorized third
 4   parties.
 5          111. As a direct and proximate result of these breaches of implied contract,
 6   Plaintiffs and the Class suffered an invasion and violation of their privacy rights, and
 7   sustained actual losses and damages as described in detail above, including but not limited
 8   to, that they did not get the benefit of the bargain pursuant to which they provided their
 9   Personal Information to Marriott.
10                                         COUNT FIVE
11      VIOLATION OF THE CALIFORNIA UNFAIR COMPETITION LAW (CAL.
12                            BUS. & PROF. CODE § 17200, et seq.)
13                  (By Plaintiffs Against Defendants on Behalf of the Class)
14          112. Plaintiffs restate and re-allege paragraphs 1 through 99 as if fully set forth
15   herein.
16          113. California Business and Professions Code section 17200 et seq., also known
17   as the California Unfair Competition Law (“UCL”), prohibits acts of “unfair competition,”
18   including any “unlawful, unfair or fraudulent business act or practice.”
19          114. A cause of action may be brought under the “unlawful” prong of the UCL if
20   a practice violates another law. Such an action borrows violations of other laws and treats
21   these violations, when committed pursuant to business activity, as unlawful practices
22   independently actionable under the UCL.
23          115. Here, Marriott’s “unlawful” acts and practices include violating California
24   Civil Code section 1798.150 as described above, and failing to implement and maintain
25   reasonable security measures contrary to legislatively declared public policy that seeks to
26` protect consumers’ data and ensure that entities that are trusted with it use appropriate
27   security measures. These policies are reflected in laws, including the FTC Act, 15 U.S.C.
28   § 45 and California’s Consumer Records Act, Cal. Civ. Code § 1798.81.5.
                                               -34-
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 36 of 42 Page ID #:89



 1          116. A business act or practice is “unfair” under the UCL if it offends an
 2    established public policy or is immoral, unethical, oppressive, unscrupulous or
 3    substantially injurious to consumers, and that unfairness is determined by weighing the
 4    reasons, justifications and motives of the practice against the gravity of the harm to the
 5    alleged victims.
 6          117. Here, Marriott’s “unfair” acts and practices include:
 7                 (a)    failing to abide by the provisions of California Civil Code section
 8    1798.150
 9                 (b)    failing to implement and maintain reasonable security measures
10    contrary to legislatively declared public policy that seeks to protect consumers’ data and
11    ensure that entities that are trusted with it use appropriate security measures. These policies
12    are reflected in laws, including the FTC Act, 15 U.S.C. § 45 and California’s Consumer
13    Records Act, Cal. Civ. Code § 1798.81.5.
14                 (c)    failing to implement and maintain reasonable security measures to
15    protect Plaintiffs’ and the Class’s Personal Information from unauthorized disclosure,
16    release, data breaches, and theft, which was a direct and proximate cause of the data breach.
17    Marriott failed to identify foreseeable security risks, remediate identified security risks,
18    and adequately improve security despite knowing the risk of cybersecurity incidents. This
19    conduct, with little if any utility, is unfair when weighed against the harm to Plaintiffs and
20    the Class, whose Personal Information has been compromised; and
21                 (d)    failing to implement and maintain reasonable security measures, which
22    also led to substantial consumer injuries, as described above, and which are not outweighed
23    by any countervailing benefits to consumers or competition. Moreover, because consumers
24    could not know of Marriott’s inadequate security, consumers could not have reasonably
25    avoided the harms that Marriott caused.
26`         118. A business act or practice is “fraudulent” within the meaning of the UCL if
27    members of the public are likely to be deceived.
28          119. Here, Marriott’s “fraudulent” acts and practices include:
                                                 -35-
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 37 of 42 Page ID #:90



 1                (a)    misrepresenting that it would protect the privacy and confidentiality of
 2   Plaintiffs’ and the Class’s Personal Information, including by implementing and
 3   maintaining reasonable security measures;
 4                (b)    Omitting, suppressing, and concealing the material fact that it did not
 5   reasonably or adequately secure Plaintiffs’ and the Class’s Personal Information; and
 6                (c)    Omitting, suppressing, and concealing the material fact that it did not
 7   comply with common law and statutory duties pertaining to the security and privacy of
 8   Plaintiffs’ and the Class’s Personal Information, including duties imposed by the CCPA
 9   and the FTC Act.
10         120. Marriott’s representations and omissions were material because they were
11   likely to deceive reasonable consumers about the adequacy of Marriott’s data security and
12   ability to protect the confidentiality of consumers’ Personal Information.
13         121. As a direct and proximate result of Marriott’s unfair, unlawful, and fraudulent
14   acts and practices, Plaintiffs and the Class suffered an invasion and violation of their
15   privacy rights and were injured and lost money or property, including, but not limited to:
16   the money received by the Marriott for its services; the loss of the benefit of their bargain
17   with and overcharges by Marriott as they would not have paid Marriott for services or
18   would have paid less for such services but for the violations alleged herein; losses from
19   fraud and identity theft; any costs they will have to incur for credit monitoring and identity
20   protection services; time and expenses related to monitoring their financial accounts for
21   fraudulent activity; loss of value of their Personal Information; and an increased, imminent
22   risk of fraud and identity theft.
23         122. Plaintiffs and the Class seek all monetary and non-monetary relief allowed by
24   law, including restitution of all profits stemming from Marriott’s unfair, unlawful, and
25   fraudulent business practices or use of their Personal Information; declaratory relief;
26` reasonable attorneys’ fees and costs under California Code of Civil Procedure section
27   1021.5; injunctive relief; and other appropriate equitable relief.
28                                          COUNT SIX
                                                -36-
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 38 of 42 Page ID #:91



1                                    UNJUST ENRICHMENT
2     (By Plaintiffs Against Defendants on Behalf of the Class, or in the Alternative, the
3                                         California Class)
4          123. Plaintiffs restates and re-allege paragraphs 1 through 110 as if fully set forth
5    herein.
6          124. Plaintiffs and the Class have an interest, both equitable and legal, in the
7    Personal Information about them that was furnished to, collected by, and maintained by
8    Marriott and that was ultimately stolen in the data breach.
9          125. Marriott was benefited by the conferral upon it of the Personal Information
10   pertaining to Plaintiffs and the Class and by its ability to retain, use, and profit from that
11   information. Marriott understood that it was in fact so benefited.
12         126. Marriott also understood and appreciated that the Personal Information
13   pertaining to Plaintiffs and the Class was private and confidential and its value depended
14   upon Marriott maintaining the privacy and confidentiality of that Personal Information.
15         127. But for Marriott’s willingness and commitment to maintain its privacy and
16   confidentiality, that Personal Information would not have been transferred to and entrusted
17   with Marriott.
18         128. Marriott continues to benefit and profit from its retention and use of the
19   Personal Information while its value to Plaintiffs and the Class has been diminished.
20         129. Marriott also benefitted through its unjust conduct by retaining money that it
21   should have used to provide reasonable and adequate data security to protect Plaintiffs’ and
22   the Class’s Personal Information.
23         130. It is inequitable for Marriott to retain these benefits.
24         131. As a result of Marriott’s wrongful conduct as alleged in this First Amended
25   Complaint (including, among other conduct, its knowing failure to employ adequate data
26` security measures, its continued maintenance and use of the Personal Information
27   belonging to Plaintiffs and class members without having adequate data security measures,
28   and its other conduct facilitating the theft of that Personal Information), Plaintiffs and the
                                               -37-
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 39 of 42 Page ID #:92



 1   Class have suffered an invasion and violation of their privacy rights and Marriott has been
 2   unjustly enriched at the expense of, and to the detriment of, Plaintiffs and the Class.
 3         132. Marriott’s unjust enrichment is traceable to, and resulted directly and
 4   proximately from, the conduct alleged herein, including the compiling and use of Plaintiffs’
 5   and class members’ Personal Information, while at the same time failing to maintain that
 6   information secure from intrusion and theft by hackers and identity thieves.
 7         133. Under the common law doctrine of unjust enrichment, it is inequitable for
 8   Marriott to be permitted to retain the benefits it received, and is still receiving, without
 9   justification, from Plaintiffs and the Class in an unfair and unconscionable manner.
10   Marriott’s retention of such benefits under circumstances making it inequitable to do so
11   constitutes unjust enrichment.
12         134. The benefits conferred upon, received, and enjoyed by Marriott were not
13   conferred officiously or gratuitously, and it would be inequitable and unjust for Marriott to
14   retain these benefits.
15         135. Plaintiffs and the Class have no adequate remedy at law.
16         136. Marriott is therefore liable to Plaintiffs and the Class for restitution or
17   disgorgement in the amount of the benefit conferred on Marriott as a result of its wrongful
18   conduct, including specifically: the value to Marriott of the Personal Information that was
19   stolen in the data breach; the profits Marriott is receiving from the use of that information;
20   and the amounts that Marriott should have spent to provide reasonable and adequate data
21   security to protect Plaintiffs’ and class members’ Personal Information.
22   VII. PRAYER FOR RELIEF
23         WHEREFORE, Plaintiffs, individually and on behalf of all members of the Class,
24   prays for judgment against Defendants, and each of them, as follows:
25         1.     For an order certifying that the action be maintained as a class action under
26` Rule 23(b)(2), Rule 23(b)(3), and/or 23(c)(4) of the Federal Rules of Civil Procedure, that
27   Plaintiffs be designated the class representative, and that undersigned counsel be
28   designated as class counsel.
                                               -38-
                              FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 40 of 42 Page ID #:93



 1         2.     For injunctive and other equitable relief as is necessary to protect the interests
 2   of Plaintiffs and members of the Class, including but not limited to an order:
 3                (a)    Prohibiting Marriott from engaging in the wrongful and unlawful acts
 4   described herein;
 5                (b)    Requiring Marriott to protect, including through adequate encryption,
 6   all data collected through the course of its business in accordance with all applicable
 7   regulations, industry standards, and federal, state, or local laws;
 8                (c)    Requiring Marriott to implement and maintain a comprehensive
 9   Information Security Program designed to protect the confidentiality and integrity of
10   Plaintiffs’ and class members’ Personal Information;
11                (d)    Requiring Marriott to engage independent third-party security auditors
12   and internal personnel to run automated security monitoring;
13                (e)    Requiring Marriott to audit, test, and train its security personnel
14   regarding any new or modified procedures;
15                (f)    Requiring Marriott to segment data by, among other things, creating
16   firewalls and access controls so that if one area of Marriott’s network is compromised,
17   hackers cannot gain access to other portions of Marriott’s systems;
18                (g)    Requiring Marriott to conduct regular database scanning and security
19   checks;
20                (h)    Requiring Marriott to establish an information security training
21   program that includes at least annual information security training for all employees, with
22   additional training to be provided as appropriate based upon employees’ respective
23   responsibilities with handling Personal Information, as well as protecting the Personal
24   Information of Plaintiffs and the Class;
25                (i)    Requiring Marriott to routinely and continually conduct internal
26` training and education, at least annually, to inform security personnel how to identify and
27   contain a breach when it occurs and what to do in response to a breach;
28                (j)    Requiring Marriott to implement, maintain, regularly review, and revise
                                                -39-
                               FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 41 of 42 Page ID #:94



 1    as necessary, a threat management program designed to appropriately monitor Marriott’s
 2    information networks for threats, both internal and external, and assess whether monitoring
 3    tools are appropriately configured, tested, and updated;
 4                  (k)   Requiring Marriott to meaningfully educate all class members about the
 5    threats they face as a result of the loss of their Personal Information to third parties, as well
 6    as the steps affected individuals must take to protect themselves; and
 7                  (l)   Requiring Marriott to implement logging and monitoring programs
 8    sufficient to track traffic to and from Marriott’s servers.
 9             3.   For an award of damages for violation of the CCPA pursuant to Civil Code
10    section 1798.150(a)(1)(A) in an amount not less than one hundred dollars ($100) and not
11    greater than seven hundred and fifty ($750) per class member, or actual damages,
12    whichever is greater.
13             4.   For an award of compensatory, consequential, and general damages,
14    including nominal damages, as allowed by law in an amount to be determined at trial;
15             5.   For an award of restitution or disgorgement, in an amount to be determined at
16    trial;
17             6.   For an award of attorneys’ fees, costs, and litigation expenses pursuant to
18    California Code of Civil Procedure section 1021.5 or as otherwise allowed by law;
19             7.   For prejudgment interest on all amounts awarded; and
20             8.   For such other and further relief as the Court may deem just and proper.
21    Dated: June 29, 2020                            AI LAW, PLC
22
23
                                               By:          /s/ Ahmed Ibrahim
24                                                    Ahmed Ibrahim
                                                      Attorney for Plaintiffs, Individually and
25
                                                      On Behalf of All Others Similarly Situated
26`
27
28

                                                 -40-
                                FIRST AMENDED CLASS ACTION COMPLAINT
Case 8:20-cv-00654-DOC-KES Document 10 Filed 06/29/20 Page 42 of 42 Page ID #:95



 1                                           JURY DEMAND
 2           Plaintiffs, on behalf of themselves and all others similarly situated, hereby demand
 3    a trial by jury on all issues so triable.
 4    Dated: June 29, 2020                              AI LAW, PLC
 5
 6
                                                  By:         /s/ Ahmed Ibrahim
 7                                                      Ahmed Ibrahim
                                                        Attorney for Plaintiffs, Individually and
 8
                                                        On Behalf of All Others Similarly Situated
 9
10

11
12
13
14

15
16
17
18

19
20
21
22
23
24
25
26`
27
28

                                                  -41-
                                 FIRST AMENDED CLASS ACTION COMPLAINT
